This was an application to discharge E. Bis-sell, one of the defendants, from his arrest on a ne exeat, on the ground that no subpoena was served at the time he was arrested on the ne exeat. It appearing by affidavits on the part of the complainants that they took out a subpoena when the ne exeat was issued, and made a bona fide attempt to serve the same, but were unable to do so, the court held there was no irregularity which could entitle the defendant Bissell to have the same set aside; (baton being arrested on the ne exeat, the defendant might at once have entered a voluntary appearance and demanded a copy of the bill. Petition denied, with costs. But on defendant’s entering his appearance and giving notice thereof, ne exeat to be discharged, on defendant’s executing the usual bond in the penalty of $1,600.